Citation Nr: 1419943	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  11-05 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to burial benefits.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from November 1959 to November 1967.  He died in January 2007.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 RO decision.  

The appellant had filed a related claim for entitlement to service connection for the cause of the Veteran's death.  This claim was denied in a July 2010 RO decision.  The appellant disagreed and a Statement of the Case was issued in October 2013.  She has not filed a substantive appeal, however, and the time to do so has expired.  This decision is therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.


FINDING OF FACT

The appellant filed a claim for burial benefits related to the burial of her husband, the Veteran, more than two years after his death and burial.


CONCLUSION OF LAW

VA is precluded under law from paying burial benefits unless the application for such benefits is received within two years of the permanent burial or cremation of the body.  38 U.S.C.A. § 2304 (West 2002); 38 C.F.R. § 3.1601 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran died in January 2007.  The appellant paid the expenses related to his funeral and burial.  

In 2008, she submitted an application for loan guaranty eligibility as the unremarried surviving spouse of the Veteran.  Because such eligibility is predicated upon a grant of service connection for the cause of the Veteran's death, the RO properly developed a claim for this benefit.  Service connection for the cause of the Veteran's death was denied in July 2010, as was the dependent loan guaranty claim.

In November 2009, the appellant submitted an application for burial benefits.  The claim was denied because it was not filed within 2 years of the Veteran's burial.  The appellant argues that she had filed a claim in 2007 but received no response.  She also argues that because the Veteran received a VA-provided plaque for his gravesite, that VA was on notice of his burial at the time.  

Governing law and regulation require that an application for burial benefits must be filed within two years after the burial of the Veteran.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601.  The only exception to this rule involving subsequent upgrades in the character of discharge, does not apply in this case.  

The appellant contends that she had in fact filed an earlier claim, but was denied.  The evidence of record does not bear out this argument, however.  The only claim of record is the loan guaranty claim, which is entirely unrelated to burial benefits, and in no way implicates burial benefits.  The Court of Appeals for Veterans Claims (Court) has held that a claim for dependency and indemnity compensation and/or an application for a flag at burial are not the functional equivalent of an application for burial benefits.  In Thomson v. Brown, the Court noted that two separate application forms exist for dependency and indemnity compensation and burial benefits, and that the appropriate form must be used to indicate a claimant's intention to seek a particular benefit.  6 Vet. App. 436 (1994); Herzog v. Derwinski, 2 Vet. App. 502 (1992).  Thus, although the appellant did file a claim, it was not a claim for burial benefits, as is required under the law.  

The appellant also contends that because she received a plaque for the Veteran's gravestone, that the funeral home which handled the burial must have filed a claim for burial benefits.  This contention is simply incorrect.  The record contains no claim filed by the funeral home.  Furthermore, according to VA Form 21-530, The Application for Burial Benefits, the application for headstones or markers for all individuals in a national or post cemetery are furnished automatically without request from the family.  Headstones or markers are furnished upon request for any individual eligible for burial in a national cemetery but not buried there.  38 U.S.C.A. § 2306.  In this case, the information supplied by the appellant showing her expenses paid to the funeral home is not detailed enough to show whether the funeral home requested the plaque or whether it was furnished automatically.  In either case, an application for a marker is not equivalent to an application for burial benefits.  

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 501; 38 C.F.R. § 3.151.  This is true of burial benefits as well as disability benefits, as interpreted by the Court in Thomson and Herzog.  In this case, the appellant did not file a claim for burial benefits until after two years had passed since the Veteran's burial.  Thus, the denial of burial benefits was correct as a matter of law.  In cases such as this, where the law and not the evidence is dispositive, the claim should be denied because of the lack of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Because entitlement to the benefit sought must be denied as a matter of law, the  VA's duties to notify and to assist need not be discussed.  Mason v. Principi, 16 Vet. App. 129, 132 (2002).





ORDER

Burial benefits are denied because the claim was not timely filed.





____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


